UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
GLORIA JEAN SINGLETARY,
                                                               NOT FOR PUBLICATION
                          Plaintiff,
                                                               MEMORANDUM & ORDER
                 - against -                                       19-CV-4880 (PKC)

MARGARITA LOPEZ TORRES, PHILIP
LACOUDE, PEGGY MURRAY, JP
MORGAN CHASE BANK, and LATOYA
CARLYLE,

                           Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On August 23, 2019, Plaintiff Gloria Jean Singletary, proceeding pro se, filed this action

pursuant to 42 U.S.C. § 1983, challenging proceedings before the Supreme Court of the State of

New York, Kings County and the Surrogate’s Court of the State of New York, Kings County.

Plaintiff’s application to proceed in forma pauperis is granted pursuant to 28 U.S.C. § 1915 solely

for the purpose of this Order. As set forth below, the Complaint is dismissed.

                                               BACKGROUND

        This case arises from two state court proceedings concerning the estate of Lynn Bowden,

Jr., who passed away on July 7, 2017 (Complaint (“Compl.”), Dkt. 1, at ECF1 7−8): (1) a probate

matter relating to the distribution of Bowden’s estate before the Honorable Margarita Lopez Torres

in New York State Surrogate’s Court (id. at ECF 10; Compl., Exhibit H); and (2) a New York

Supreme Court action Plaintiff filed against Phillip Lacoude and Chase Bank seeking access to




        1
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.

                                                           1
Bowden’s checking account (see id. at ECF 10; Compl., Exhibits A−C). Plaintiff’s central claim

in the instant action relating to these two state court actions is that:

        JP Morgan, Chase Bank intentionally conspired with Peggy Murray, and Margarita
        Lopez Torres to stop the fraud case that I had against Philip Lacoude and JP Morgan
        Chase Bank in the Supreme Court. Maragarita [sic] Lopez Torres acted beyond her
        official authority pretending to act in the performance of her official duties by
        having the Supreme Court Judge enjoined the Fraud case to the Surrogate[’]s Court
        case to the Surrogates Court case.

(Id. at ECF 7.) In addition, Plaintiff challenges Judge Lopez Torres’s decision to issue Letters of

Administration to Murray, because Murray “is not the daughter of the deceased[]” (id. at ECF 8),

and that by signing “a Discovery Order on April 12th, 2019 to a Peggy Murray[,]” Judge Torres

was “willfully depriving [Plaintiff] the right and privilege protected by the Constitution, or laws

of the United States[,]” namely, a monetary gift that Bowden had promised Plaintiff before her

death (id. at ECF 7, 10). Plaintiff also alleges that Peggy Murray “defrauded the Surrogate’s Court

in order to get [P]laintiff’s money being held at the Chase Bank.” (Id. at ECF 11.) Plaintiff seeks

“injunctive relief prohibiting the defendants from enforcing the discovery statu[t]e against

[Plaintiff] and prohibit JP Morgan Chase Bank from releasing any funds from [Plaintiff’s]

checking account . . . .” (Id. at ECF 9.)

                                    STANDARD OF REVIEW

        A complaint must plead “enough facts to state a claim to relief that is plausible on its face,”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). At the pleading stage of the proceeding, the Court must assume the truth of

“all well-pleaded, nonconclusory factual allegations” in the complaint. Kiobel v. Royal Dutch

Petroleum Co., 621 F.3d 111, 124 (2d Cir. 2010) (citing Iqbal, 556 U.S. at 678). Although all

                                                   2
allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to legal

conclusions.” Iqbal, 556 U.S. at 678. In addition, a pro se complaint is “to be liberally construed,”

Ahlers v. Rabinowitz, 684 F.3d 53, 60 (2d Cir. 2012), and interpreted “to raise the strongest

arguments that [it] suggests,” Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996); see Triestman

v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (“submissions of a pro se litigant must

be construed liberally and interpreted to raise the strongest arguments that they suggest”) (internal

citations and quotation marks omitted).

       Nonetheless, pursuant to the in forma pauperis statute, this Court must dismiss a case if

the Court determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief from a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B). Further, “when a federal court concludes that it lacks

subject-matter jurisdiction, the court must dismiss the complaint in its entirety.” Arbaugh v. Y &

H Corp., 546 U.S. 500, 514 (2006); see also Fed. R. Civ. P 12(h)(3).

                                           DISCUSSION

I.     The Court Lacks Subject Matter Jurisdiction Over This Matter

       The Court cannot grant the injunctive relief Plaintiff seeks or otherwise intervene in the

state court proceedings. Under the Anti-Injunction Act (the “Act”), “[a] court of the United States

may not grant an injunction to stay proceedings in a State court except as expressly authorized by

Act of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its

judgments.” 28 U.S.C. § 2283. The Act functions as “an absolute prohibition against any

injunction of any state-court proceedings.” Vendo Co. v. Lektro Vend Corp., 433 U.S. 623, 630

(1977). Because none of the exceptions identified in the Act apply, the Court lacks jurisdiction to



                                                  3
consider Plaintiff’s Complaint seeking to enjoin proceedings before either the Surrogate’s Court

or the Supreme Court of the State of New York.

II.     Younger Abstention

        Even if the Court possessed jurisdiction to consider Plaintiff’s Complaint, the Younger

abstention doctrine also cautions against enjoining or otherwise interfering in ongoing state

proceedings. See Sprint Communications, Inc. v. Jacobs, 571 U.S 69, 77−78 (2013) (defining

“Younger’s scope”); see generally Younger v. Harris, 401 U.S. 37, 43−45 (1971). Under the

Younger abstention doctrine, “[f]ederal courts ordinarily must abstain from exercising jurisdiction

over constitutional claims seeking declaratory or injunctive relief when: 1) there is an ongoing

state proceeding; 2) an important state interest is implicated; and 3) the plaintiff has an avenue

open for review of constitutional claims in the state court.” Graham v. N.Y. Ctr. for Interpersonal

Dev., No. 15-CV-00459 (PKC), 2015 WL 1120120, at *2 (E.D.N.Y. Mar. 12, 2015). Abstention

is plainly appropriate in this case, since the sole relief Plaintiff seeks is for this Court to intervene

in the two pending state court proceedings. Thus, even if the Court had jurisdiction over this

matter, it would abstain from exercising it.

III.    Improper Parties

        This action also names improper parties, who are either immune from suit or are not liable

under § 1983.

        First, judicial immunity bars any 42 U.S.C. § 1983 claims against Judge Margarita Lopez

Torres for judicial acts she performed in her judicial capacity. See Mireles v. Waco, 502 U.S. 9,

11 (1991) (per curiam); Gross v. Rell, 585 F.3d 72, 84 (2d Cir. 2009) (“A judge will not be

deprived of immunity because the action he took was in error, was done maliciously, or was in

excess of his authority . . . .”) (internal citation omitted). Because Plaintiff challenges decisions
                                                   4
that Judge Lopez Torres made in her judicial capacity (see Compl., at ECF 7 (“Margarita Lopez

in her Judicial Capacity signed a Discovery Order . . . .”) (emphasis added)), she is entitled to

absolute immunity.

       Second, the remaining defendants—Laconde, Murray, Chase Bank, and Carlyle—are

private parties who cannot be sued under § 1983 based on the facts alleged in this case. See Am.

Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999) (“the under-color-of-state-law element of

§ 1983 excludes from its reach merely private conduct, no matter how discriminatory or

wrongful.”) (internal citation and quotation marks omitted).2

       Thus, even if the Court had jurisdiction, the Complaint would still be dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B) based on the naming of improper parties.

                                        CONCLUSION

       For the reasons stated herein, the Court dismisses the Complaint for lack of subject matter

jurisdiction. Plaintiff’s application for pro bono counsel is denied. The Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of an appeal. Coppedge v. United

States, 369 U.S. 438, 444−45 (1962).

       The Clerk of Court is respectfully directed to enter judgment and close this case.




       2
          The probate exception also bars Plaintiff’s claims against Defendant Murray. See
Marshall v. Marshall, 547 U.S. 293, 311−12 (2006) (“reserv[ing] to state probate courts the
probate or annulment of a will and the administration of a decedent’s estate [and] preclud(ing)
federal courts from endeavoring to dispose of property that is in the custody of a state probate
court”); Lefkowitz v. Bank of New York, 528 F.3d 102, 105 (2d Cir. 2007) (same).

                                                5
                                SO ORDERED.

                                /s/ Pamela K. Chen
                                Pamela K. Chen
                                United States District Judge
Dated: August 29, 2019
       Brooklyn, New York




                            6
